Citation Nr: 0727266	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that declined to reopen the veteran's claim of 
entitlement to service connection for a lung condition.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In May 2004, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

This matter was before the Board in March 2005 and March 
2006.  In March 2006, the Board reopened the veteran's claim 
of entitlement to service connection for a lung condition, 
and remanded the issue for further development.


FINDING OF FACT

The veteran's current lung disorder is not etiologically 
related to his period of service.


CONCLUSION OF LAW

A lung disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2002 
and July 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.   The veteran was provided this 
notice in the July 2006 letter, and the veteran's claim was 
readjudicated in a January 2007 supplemental statement of the 
case.  As such, any notice deficiencies related to the rating 
or effective date were subsequently remedied.  Thus, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, lay statements 
submitted on the veteran's behalf, the veteran's testimony at 
his May 2004 Board hearing, and written statements from the 
veteran.

The Board notes that, in its March 2006 remand, it instructed 
the RO to obtain the results of a May 2005 VA pulmonary 
function testing and to associate those records with the 
claims file, and thereafter to obtain an addendum to a June 
2005 respiratory examination report, whereby the examiner was 
to review the record, including the results of pulmonary 
function testing performed in May and June 2005, and express 
an opinion as to whether the veteran had current lung 
disorder, and, if so, whether it was at least as likely as 
not that such current lung disorder was related to or had its 
onset in service.  A remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In this regard, the Board notes 
that the results of a May 2005 VA pulmonary function testing 
are associated with the claims file and were reviewed by a VA 
examiner who, after reviewing the record, expressed an 
opinion as to whether the veteran had a current lung 
disorder, and, if so, whether it was at least as likely as 
not that such current lung disorder was related to or had its 
onset in service.  The Board thus finds that the RO has 
complied with the March 2006 Remand instructions.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.




II. Service Connection

The veteran argues that he is entitled to service connection 
for a lung condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The record reflects that the veteran currently has a 
diagnosed restrictive lung disorder.

The veteran's service medical records indicate treatment for 
an upper respiratory infection in September 1968 and possible 
upper respiratory infection in July 1969, as well as 
instances of allergic rhinitis.  However, service medical 
records are negative for complaints of or treatment for any 
lung condition or lung problems.  On June separation 
examination, the veteran was noted to have a normal 
evaluation of the lungs and chest, and no lung condition or 
lung problems were noted.

On November 1992 VA examination, the veteran denied any 
"bronchial condition", and reported the following: that he 
had been treated for allergies while in the military; that he 
was given a Beconase inhaler; that his main symptoms included 
sneezing; and that he was told that his condition was hay 
fever allergy.  He denied any prior diagnoses of asthma, and 
reported that he did not smoke cigarettes, continued to have 
problems with hay fever allergy, and used a Beconase inhaler.  
Examination of the lungs showed normal breath sounds 
bilaterally and no wheezes, rales, or rhonchi.  The veteran 
was diagnosed as having allergic rhinitis, currently under 
good control with Beconase nasal inhaler.

The Board has reviewed VA outpatient notes dated April 1992 
through June 2005.  A May 1993 VA note indicates diagnoses of 
pharyngitis and bronchitis.  A November 1995 note indicates 
that the veteran had mild asthma, and an August 2002 VA note 
indicates that the veteran used medication for asthma.

The veteran was afforded a VA respiratory examination in June 
2005.  On examination of the veteran's lungs, the following 
was noted: that they were clear and resonant to percussion 
and auscultation; that there was no clubbing, cyanosis or 
edema of the extremities; that there was no evidence of 
pulmonary hypertension, respiratory failure, or evidence of 
chronic pulmonary thromboembolism; and that there was no 
evidence of ankylosis in spondylitis with restriction of 
chest excursions.  The veteran was diagnosed as having marked 
exogenous obesity, and chronic atrial fibrillation.

In May 2006, a VA examiner reviewed the claims file, 
including the veteran's June 2005 VA examination and June 
2005 pulmonary function study.  The examiner noted the 
following: that careful review of all available medical 
information suggested that the veteran did have a lung 
disorder, but not an intrinsic lung disorder; that the 
veteran's pulmonary function studies identified restrictive 
lung disease; and that the veteran carried a diagnosis of 
obesity and was obese.  The examiner opined that the 
veteran's restrictive lung disorder was secondary to his 
massive obesity.   The examiner also noted that a review of 
service medial records failed to identify any evidence of 
lung disease while on active duty, and that there were 
frequent notations relative to upper respiratory/allergic 
rhinitis episodes, but that these were not considered to be 
lung disease.  The examiner found no evidence that the 
veteran had a lung disorder related to or having had its 
onset while on active duty.

The veteran submitted lay evidence regarding a lung condition 
in the form of a May 2003 letter from his service comrade, 
T.M.L.  In the letter, T.M.L. indicated that, toward the 
latter part of the second year of his and the veteran's 
military service, the veteran started developing trouble 
breathing during a run and would go on sick call often with 
fevers and bronchial problems.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim for a lung condition.

First, the record does not reflect that the veteran incurred 
a lung condition in service.  Service medical records are 
negative for complaints of or treatment for any lung 
condition or lung problems, and, on separation examination, 
the veteran was noted to have a normal evaluation of the 
lungs and chest, and no lung condition or lung problems were 
noted.  The Board notes the statements of the veteran and 
T.M.L. indicating that the veteran had lung problems and 
problems breathing in service for which he received medical 
treatment.  However, the May 2006 VA examiner noted the 
veteran's treatment for in-service breathing problems, but 
opined that such treatment was not for a lung condition.  
Also, the Board notes that on November 1992 VA examination, 
the veteran denied any prior history of a "bronchial 
condition" or asthma, and, rather, reported a history of 
being treated for allergy-related conditions in the military.

Second, although the record reflects a diagnosis of a current 
restrictive lung disorder, the record does not reflect that 
any such disorder is etiologically related to service.  The 
Board notes the opinion of the May 2006 examiner that the 
veteran's restrictive lung disorder was secondary to massive 
obesity, and that there was no evidence that the veteran had 
a lung disorder related to or having had its onset while on 
active duty.  The Board also notes that this is the only 
etiology opinion of record regarding a current lung 
disorder's relationship to the veteran's period of service, 
and that the record is negative for any competent medical 
opinion relating a lung disorder to the veteran's period of 
service.  In this regard, the Board notes indications in the 
record of bronchitis and asthma in the 1990s, but notes that 
such indications were dated more than 20 years after the 
veteran's period of service.  Also, neither condition has 
been noted to be a chronic condition related to the veteran's 
period of service by any competent medical opinion.

Accordingly, service connection for a lung condition is not 
warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a lung condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


